DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/21 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 9/23/21. These drawings are acceptable.

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2021/0297658) in view of Liang et al. (US 2021/0321112).

Regarding claim 1, Lee discloses a method comprising: generating, for each of a plurality of block vectors (e.g. see fig. 8), an intra block compensated prediction of a block (see 120 in fig. 1); selecting, based on the intra block compensated predictions of the block, a block vector from the plurality of block vectors for the block (see ¶ [0220]; e.g. see “SAD” in ¶ [0233]); determining affine transform parameters of the intra block compensated prediction for the block vector (e.g. see ¶ [0223]).
Although Lee discloses signaling, in a bit stream, an indication of an affine transform of a block compensated prediction and the affine transform parameters (e.g. see ¶ [0610]), it is noted that Lee does not provide the particular wherein the indication of an affine transform is for the intra block.
However, Liang discloses a coding method wherein the indication of an affine transform is for the intra block (see S601-S602 in fig. 6).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Liang teachings of the specific of affine motion of intra prediction into Lee motion prediction for the benefit of further optimizing coding.

Regarding claims 2 and 19, Lee further discloses wherein the signaling comprises signaling, in the bit stream, the indication of the affine transform and the affine transform parameters according to a syntax structure (e.g. see ¶ [0637]).

Regarding claims 3 and 20, the references further discloses wherein the indication of the affine transform in the syntax structure is conditioned on the affine transform parameters (see Liang S602 in fig. 6).

Regarding claim 4, the references discloses wherein the affine transform parameters in the syntax structure are conditioned on the indication of the affine transform (see Liang S602 in fig. 6).

Regarding claim 5, the references discloses wherein the indication of the affine transform in the syntax structure is conditioned on residuals of the intra block compensated prediction (see Lee 120 and 125 in fig. 1; see Liang S602 in fig. 6), wherein the residuals are calculated based on: samples of the intra block compensated prediction of the block; and samples of the block (see Lee 125 in fig. 1).

Regarding claim 6, the references discloses comprising: determine an affine transformation of the intra block compensated prediction based on the affine transform parameters (see Liang S602 in fig. 6); calculating a residual (see Lee 125 in fig. 1) for the affine transformation of the intra block compensated prediction based on: the affine transformation of the intra block compensated prediction (see Lee 120 in fig. 1); and samples of the block (see Lee “input image” in fig. 1); and signaling, in the bit stream, the residual (see Lee output of 150 in fig. 1).

Regarding claim 7, the references discloses wherein the determining the affine transform parameters is based on a rate distortion calculation (see Liang S602 in fig. 6).

Regarding claims 8 and 15, Lee further discloses wherein a precision of the affine transform parameters is at a subpixel level interpolation (e.g. see ¶ [0620]).

Regarding claims 9 and 16, the references further discloses comprising signaling an indication of the subpixel level interpolation in the bit stream (e.g. see Lee ¶ [0620]).

Regarding claims 11 and 18, the references further disclose comprising transforming luminance samples and chrominance samples of the intra block compensated prediction based on the affine transform parameters (e.g. see Lee ¶ [0665]).

Regarding claim 14, the claim(s) recite a method of decoding (see Lee fig. 2) with analogous limitations to claim 1, and is/are therefore rejected on the same premise.


Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Liang in view of Socek et al. (US 2019/0045193).

Regarding claims 10 and 17, the references do not disclose wherein the subpixel level interpolation comprises one of bicubic, bilinear, or average up-sampling of samples of the intra block compensated prediction of the block.
However, Socek discloses a coding method wherein the subpixel level interpolation comprises one of bicubic, bilinear, or average up-sampling of samples of the intra block compensated prediction of the block (e.g. see ¶ [0423], [0446]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Socek teachings of subpixel interpolation into Lee interpolation for the benefit of improving coding efficiency at low bit cost by improving model efficiency.


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Liang  in view of Yoo et al. (US 2020/0260070).

Regarding claim 12, although the references disclose comprising transforming of luminance samples or chrominance samples of the intra block compensated prediction based on the affine transform parameters (e.g. see Lee ¶ [0665]), it is noted that the references do not disclose wherein the transforming is only one of luminance samples or chrominance samples.
However, Yoo discloses a coding method wherein the transforming is only one of luminance samples or chrominance samples (e.g. see ¶ [0104]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Yoo luma and chroma coding into the references coding for the benefit of efficient image compression technique for effectively transmitting, storing, and reproducing information of high resolution and high quality images.

Regarding claim 13, the references further disclose comprising signaling an indication of the one of the luminance samples or chrominance samples in the bit stream (e.g. see ¶ [0104]).


Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Xu et al. (US 2019/0246110), discloses intra prediction with affine transform.
2.	Kondo (US 2019/0215534), discloses intra prediction with affine transform.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485